SULLIVAN, Chief Judge
(concurring in the result):
I agree with the result reached by the majority and generally with the path taken to reach that result. However, I must disassociate myself from any suggestion in the opinion that the proof introduced at trial determines the relationship of the offenses for purposes of Article 79, Uniform Code of Military Justice, 10 USC § 879. (“Initially, one can logically conclude that, if proof of a greater offense proves all the elements of another offense and more, then the other offense is a ‘subset of the elements.’ Conversely, if proof of the ‘subset’ is necessary to prove the greater offense, then the ‘elements test’ is met.” 40 MJ at 143-44.)
In United States v. Teters, 37 MJ 370 (CMA1993), cert. denied, — U.S. -, 114 S.Ct. 919, 127 L.Ed.2d 213 (1994), we rejected the pleading-and-proof view of lesser-included offenses and focused on the statutory elements of the offense. United States v. Schoolfield, 40 MJ 132 (Sullivan, C.J.). See generally United States v. Dixon, — U.S. -, 113 S.Ct. 2849, 125 L.Ed.2d 556 (1993); Schmuck v. United States, 489 U.S. 705, 109 S.Ct. 1443, 103 L.Ed.2d 734 (1989). I am surprised to see it resurface here. See United States v. Teters, supra at 378-79 (Cox, J., concurring).